I think Act No. 266, Pub. Acts 1929, as amended by Act No. 260, Pub. Acts 1933 (Comp. Laws Supp. 1935, § 6688 et seq.;
Stat. Ann. § 14.451 et seq.), is void because unconstitutional for two additional reasons.
First: The title to the act is:
"An act to provide for the licensing of plumbers, the supervision and inspection of plumbing and the adoption and enforcement of minimum standards therefor by a plumbing board."
The Constitution of Michigan (1908), art. 5, § 21, provides:
"No law shall embrace more than one object, which shall be expressed in its title. No law shall be revised, altered or amended by reference to its title only; but the act revised and the section or sections of the act altered or amended shall be re-enacted and published at length."
Section 12, as amended by Act No. 260, Pub. Acts 1933, provides that any person who shall "fail to obey a lawful order, rule or regulation of the plumbing board, shall be guilty of a misdemeanor and may be fined not less than ten dollars nor more than fifty dollars, or imprisoned in the county jail for not more than thirty days, or both fine and imprisonment in the discretion of the court. Each day of violation shall be a separate offense."
There is nothing in the title of the act which indicates it contains any penal provisions, or that it creates any criminal offenses, or that it authorizes the State plumbing board to create or define any criminal offense or offenses. No person reading the title would dream any such provisions in relation to penalties and crimes were contained in the act. As said inPeople v. Beadle, 60 Mich. 22: *Page 116 
"If allowed to stand, the beneficent purpose of the Constitution is nullified and set at defiance.
"The section in the Constitution prohibiting legislation of this character, is a wise and wholesome one, intended to prevent legislators from being entrapped into the careless passage of sections and clauses in bills of which the title gives no intimation: * * *
"The propriety of such an inhibition is apparent to all, and it must be observed and protected by the courts."
Second: The language of the act above quoted purports to authorize the State plumbing board to establish rules and regulations; and to make the violation of such rules and regulations a misdemeanor punishable by fine, imprisonment, or both.
One of the settled maxims of constitutional law is that the power conferred upon the legislature to make laws cannot be delegated by that department to any other body or authority. Cooley's Constitutional Limitations (6th Ed.), p. 137. The legislature cannot delegate its power to make a law; but it can make a law to delegate a power to determine some fact or state of things upon which the law makes, or intends to make, its own action depend. Locke's Appeal, 72 Pa. 491 (13 Am. Rep. 716).
"The true distinction (said Ranney, J., in Cincinnati, W. Z. R. Co. v. Com'rs of Clinton County, 1 Ohio St. 77, 88) is between the delegation of power to make the law, which necessarily involves a discretion as to what it shall be, and conferring authority or discretion as to its execution, to be exercised under and in pursuance of the law. The first cannot be done; to the latter no valid objection can be made."
The authorities last above cited were approved by this court in King v. Concordia Fire-Insurance Co., 140 Mich. 258
(6 Ann. Cas. 87). *Page 117 
The act in question purports to delegate to the State plumbing board the power to make rules and regulations. What such rules and regulations may be is attempted to be vested in the discretion of the State plumbing board. It cannot be said the legislature merely delegated to the State plumbing board the power to determine a fact or state of things upon which the law makes, or intends to make, its own action depend; or that it merely delegated to the State plumbing board discretion as to the execution of the law. On the contrary, it purports to delegate to the State plumbing board the authority to make the rules and regulations, and to change such rules and regulations whenever in its discretion it might so desire. To declare what shall constitute a crime, and how it shall be punished, is an exercise of the sovereign power of a State and is inherent in the legislative department of the government. Unless expressly authorized by the Constitution, this power cannot be delegated by the legislature to any other body or agency. The word "crime" is applicable to both a felony and misdemeanor. The words "offense" and "crime" are synonymous when applied to convictions for violation of a statute of a public nature.
"Whenever a person does an act which is prohibited by law, which act is punishable by fine, penalty, forfeiture, or imprisonment, he commits a crime." People v. Hanrahan, 75 Mich. 611
(4 L.R.A. 751).
The title of the statute in question contains no intimation the act purports to define or punish crimes. The attempt upon the part of the legislature to vest in the State plumbing board the power and authority to create and define crimes is an unconstitutional attempt to delegate legislative power. *Page 118 
I concur with Mr. Justice SHARPE for the reasons stated by him and for these additional reasons.
BUSHNELL and CHANDLER, JJ., concurred with POTTER, J.